DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9-10, 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Moser (U.S. 20120171644) in view of Lamon (U.S. 20180267542) in view of Pettey (U.S. 20160018198) in further view of Spychaiski (U.S. 20120208150) 
	Regarding claim 5, Moser teaches a moveable target for use in a live fire training environment including: movement means (Par. 27 Lns. 1-4) enabling the target to move across a ground surface; a positioning system (Par. 27 Lns. 13-14) to enable the target to be positioned in a live fire training area; and armour (Par. 27 Lns. 7-8) to protect at least one electronic system of the target from damage due to bullet strikes from live ammunition fire when in use (Par. 69 Lns. 1-3);
	a collision avoidance system (Par. 28, laser rangefinder 13 enable robot to detect objects in enviornment and avoid obstacle) including a laser rangefinder which is arranged to scan for obstacles  
However, Moser does not teach a laser rangefinder which is arranged to scan for obstacles ahead of the two opposite major directions of travel, moving in two opposite major directions of travel and wherein the armour is concentrated on one and only one side of the target which is predominantly exposed to the bullet strikes
the one and only one side of the target which is predominantly exposed to the bullet strikes having the armour that is concentrated has a surface that is generally parallel to the two opposite major directions, such that the surface faces a direction generally normal to the two opposite major directions
and the armor is further configured to block a sight line between the collision avoidance system and the at least one firing position while permitting a plurality of sight lines for the collision avoidance system with respect to the two opposite major directions of movement 
Lamon discloses a laser rangefinder which is arranged to scan for obstacles ahead of the two opposite major directions of travel (Par. 18, sensor is 360 degree laser scanner) 
However, Lamon does not disclose moving in two opposite major directions of travel and wherein the armour is concentrated on one and only one side of the target which is predominantly exposed to the bullet strikes
the one and only one side of the target which is predominantly exposed to the bullet strikes having the armour that is concentrated has a surface that is generally parallel to the two opposite major directions, such that the surface faces a direction generally normal to the two opposite major directions
and the armor is further configured to block a sight line between the collision avoidance system and the at least one firing position while permitting a plurality of sight lines for the collision avoidance system with respect to the two opposite major directions of movement 
Pettey discloses moving in two opposite major directions of travel (Par. 25, side to side motion Fig. 4B 422)
	However, Pettey does not teach the armour is concentrated at one side of the target being the side of the target which is predominantly exposed to the bullet strikes.
	Spychaiski discloses the armour is concentrated on one and only one side of the target which is predominantly exposed to the bullet strikes (see annotated figure below) 

    PNG
    media_image1.png
    474
    546
    media_image1.png
    Greyscale

While Spychaiski does not explicitly disclose the one and only one side of the target which is predominantly exposed to the bullet strikes having the armour that is concentrated has a surface that is generally parallel to the two opposite major directions, such that the surface faces a direction generally normal to the two opposite major directions, Spychaiski discloses concentrated armor (Fig. 14, additional armor plate 315) in the direction of fire, and when taken in combination with Moser and Pettey, which would disclose a side to side motion target and fire from one side, one of ordinary skill would readily recognize a rearrangement of parts (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04)  of the concentrated armor of Spychaiski to one side being the side exposed to bullet strikes instead of two, as only one side of the combination as a whole would be exposed to live fire, which when combined with the side to side motion of Pettey, would be a surface parallel to the two opposite major directions with the surface facing a direction normal as claimed. 
While Spychaiski alone does not explicitly disclose the one and only one side of the target which is predominantly exposed to the bullet strikes having the armour that is concentrated has a surface that is generally parallel to the two opposite major directions, such that the surface faces a direction generally normal to the two opposite major directions, Spychaiski discloses the armor plate 315 placed in the line of fire to protect the sensitive components of the base portion (Par. 66) and when taken in combination with Moser, which discloses a rangefinder on a mobile shooting target, one of ordinary skill would readily recognize it would be a matter of rearrangement of parts (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04) to logically configure the armor plate to block a sight line between the laser rangefinder and the firing position to protect the rangefinder in the same manner that the components of Spychaiski are already protected as the rangefinder would be another component to be protected. It would be further obvious to still permit the rangefinder to have sight lines with respect to the directions of movement, else the function of the rangefinder would be defeated.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rangefinder of Moser, with the 360 degree rangefinder, as taught by Lamon to provide Moser with the advantage of providing a rangefinder in which multiple directions can be checked for potential obstacles. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Moser, which discloses a live fire robot vehicle with rangefinder with the side to side movement pattern, as taught by Pettey to provide Moser with the advantage of providing full range of motion to allow training to recruits or in a shooting range (Par. 17)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Moser, which discloses a live fire robot vehicle with rangefinder with the selective protective armor, as taught by Spychaiski to provide Moser with the advantage of providing protection of the base, but reducing the weight and improving the efficiency and speed of the device by selectively installing the armor (Par. 73)
	Regarding claim 9, Moser discloses the claimed invention substantially as claimed, as set forth above in claim 5.
Moser teaches includes a generally human shaped region (Par. 27 Lns. 1-2).
	Regarding claim 10, Moser discloses the claimed invention substantially as claimed, as set forth above in claim 9.
Moser teaches the human shaped region is ambiguously shaped (see Fig. 1) to appear to face in the direction of travel of the target in both of the two opposite major directions of travel. it is noted that as claim 10 is ultimately dependent on claim 1, which incorporates Pettey, which discloses two opposite major directions of travel, the combination as a whole discloses the claimed limitation. 	 
Regarding claim 22, Moser discloses the claimed invention substantially as claimed, as set forth above in claim 5.
However, Moser does not disclose the two major opposite directions of travel are oriented at an angle of at least 180 degrees with respect to one another. 
Pettey discloses the two major opposite directions of travel are oriented at an angle of at least 180 degrees with respect to one another (Par. 25, side to side motion Fig. 4B 422, side to side is inherently 180 degrees as claimed)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Moser, which discloses a live fire robot vehicle with rangefinder with the side to side movement pattern, as taught by Pettey to provide Moser with the advantage of providing full range of motion to allow training to recruits or in a shooting range (Par. 17)
Regarding claim 23, Moser discloses the claimed invention substantially as claimed, as set forth above in claim 22.
However, Moser does not disclose the laser rangefinder is further arranged to scan for obstacles in the two opposite major directions of travel without sight lines of the rangefinder being blocked by the armor
Lamon discloses the laser rangefinder is further arranged to scan for obstacles in the two opposite major directions of travel (Par. 18, 360 degree laser rangefinder to detect obstacles)
While Lamon does not explicitly disclose without sight lines of the rangefinder being blocked by the armor and would be a matter of rearrangement of parts (MPEP 2144.04) to arrange the rangefinder to scan for obstacles in two opposite major directions of travel.
Regarding claim 24, Moser discloses the claimed invention substantially as claimed, as set forth above in claim 5.
Moser discloses comprising wheels attached to a chassis (Fig. 1, wheels attached to chassis 3)
Regarding claim 25, Moser discloses the claimed invention substantially as claimed, as set forth above in claim 24.
However, Moser does not disclose the armour comprises an armour plate that extends from a first vertical point even with at least a portion of the wheels to a second vertical point above the chassis. 
Spychaiski discloses an armour plate that extends from a first vertical point even with at least a portion of the wheels (Fig. 1, armor 315 even with portion of wheels and extends upward) and while Spychaiski does not explicitly disclose to a second vertical point above the chassis, this would be a matter of rearrangement of parts (MPEP 2144.04) to cover vulnerable equipment as when combined with Moser, which discloses the laser rangefinder, one of ordinary skill would readily recognize the armor of Spychaiski protecting the vulnerable equipment and therefore would have been obvious to extend upward to protect the rangefinder. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Moser, which discloses a live fire robot vehicle with rangefinder with the selective protective armor, as taught by Spychaiski to provide Moser with the advantage of providing protection of the base, but reducing the weight and improving the efficiency and speed of the device by selectively installing the armor (Par. 73)
Regarding claim 26, Moser discloses the claimed invention substantially as claimed, as set forth above in claim 25.
While Moser does not explicitly disclose the laser rangefinder is mounted on top of a chassis of the moveable target at a third vertical point between the first vertical point and the second vertical point, such that the laser rangefinder is located between a bottom edge and top edge of the armor plate, Moser discloses the laser rangefinder (Fig. 1, 13) and when taken in combination with the other cited references which disclose the armor plate, it would be a matter of rearrangement of parts (MPEP 2144.04) to position the rangefinder at a third vertical point to protect the rangefinder, as Spychaiski discloses it is known to use armor plating to protect vulnerable equipment. 
Regarding claim 27, Moser discloses the claimed invention substantially as claimed, as set forth above in claim 26.
However, Moser does not disclose the bottom edge of the armour plate extends to at least a bottom edge of the chassis. 
While Spychaiski does not explicitly disclose the bottom edge of the armour plate extends to at least a bottom edge of the chassis, Spychaiski discloses the armor plate and would be a matter of rearrangement of parts (MPEP 2144.04) to align the plate with the housing when taken in combination as Spychaiski discloses the armor plate extends from the bottom to the top of the chassis and no new unobvious function would be achieved. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Moser, which discloses a live fire robot vehicle with rangefinder with the selective protective armor, as taught by Spychaiski to provide Moser with the advantage of providing protection of the base, but reducing the weight and improving the efficiency and speed of the device by selectively installing the armor (Par. 73)
Regarding claim 28, Moser discloses the claimed invention substantially as claimed, as set forth above in claim 27.
However, Moser does not disclose the top edge of the armour plate extends beyond a top of the chassis.	While Spychaiski does not explicitly disclose the top edge of the armour plate extends beyond a top of the chassis, this would be a matter of rearrangement of parts (MPEP 2144.04) to cover vulnerable equipment as when combined with Moser, which discloses the laser rangefinder, one of ordinary skill would readily recognize the armor of Spychaiski protecting the vulnerable equipment and therefore would have been obvious to extend upward to protect the rangefinder. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Moser, which discloses a live fire robot vehicle with rangefinder with the selective protective armor, as taught by Spychaiski to provide Moser with the advantage of providing protection of the base, but reducing the weight and improving the efficiency and speed of the device by selectively installing the armor (Par. 73)
Regarding claim 29, Moser discloses the claimed invention substantially as claimed, as set forth above in claim 28.
While Moser does not explicitly disclose the laser rangefinder is mounted on the top of the chassis, Moser discloses a rangefinder, which as noted above would necessarily be mounted on a housing and therefore would be a matter of rearrangement of parts (MPEP 2144.04) to mount the rangefinder to the top of the housing to provide the greatest view to the rangefinder. 
Regarding claim 30, Moser discloses the claimed invention substantially as claimed, as set forth above in claim 5.
Moser discloses the moveable target comprises one and only one laser rangefinder (Fig. 1, only one laser rangefinder 13)

Response to Arguments
Applicant's arguments filed 5/22/2022 have been fully considered but they are not persuasive. 
Regarding the arguments directed towards the laser rangefinder of Lamon, it is argued that what is claimed is “a laser rangefinder arranged to scan for obstacles in two major directions of travel” and as the rangefinder of Lamon is capable of scanning in 360 degrees for obstacles, the rangefinder would therefore be able to be “arranged to scan for obstacles in two major directions” as claimed. While the use case of Lamon is for safety purposes and therefore a user would want the rangefinder to be able to see in 360 degrees, this alone would not discourage a user from using the rangefinder of Lamon in combination with the primary reference of Moser, which discloses a rangefinder used in a live fire scenario and therefore would be desirable to not be exposed to live fire. Lamon is brought in to show that it is known in the art to use a single rangefinder to scan in more than one direction, and one of ordinary skill in the art would readily recognize as Moser, which discloses a device with a rangefinder used in a live fire scenario, but does not specify the rangefinder is able to scan in more than one direction, it would have been obvious to use the rangefinder of Lamon, which does disclose this feature, to provide the device of Moser with the ability to scan in more than one direction of travel. 
Therefore, one of ordinary skill would readily recognize there would be motivation to use the rangefinder of Lamon in the device of Moser to provide the claimed function, and would not teach away. 
Regarding the armor protecting the rangefinder, it is again argued that while Spychaiski does not explicitly disclose the claimed limitation, as disclosed above, it would be a matter of rearrangement of parts to logically configure the armor plate to block a sight line between the laser rangefinder and the firing position to protect the rangefinder in the same manner that the components of Spychaiski are already protected as the rangefinder would be another component to be protected. 
It is argued that contrary to the applicant’s argument, Spychaiski does have a plate 333 in front of the camera system in order to protect the component from damage, and therefore, does disclose armor to protect the camera. When Moser, which discloses a rangefinder on the top of the chassis, is modified by Spychaiski, which shows it is known to protect vulnerable electronic components, include the camera system through the use of armor plating located in front of the components, one of ordinary skill would readily recognize the armor plate to be placed to protect the rangefinder of Moser from the firing direction. 
It would be further obvious to still permit the rangefinder to have sight lines with respect to the directions of movement, else the function of the rangefinder would be defeated and it is further argued that claimed elements are a rearrangement of known elements that do not modify the operation of a device. Both the instant invention and the prior  art disclose the known elements of armor plating and the use of rangefinders for collision avoidance, thereby the only difference being the arrangement of the armor plating in relation to the rangefinder. The operation of the device i.e. moving the vehicle using the rangefinder for collision avoidance is present in both the instant invention and prior art, and therefore, the placement of the armor does not impact the basic operation of the device. Further, the prior art discloses it is known to protect sensitive equipment, such as rangefinders and cameras through the use of armor plating, and therefore, one of ordinary skill would readily recognize when modifying Moser to protect the rangefinder on top of the chassis, to incorporate the armor plating of Spychaiski to protect the rangefinder from the direction of fire, while the use of the 360 degree rangefinder as disclosed by Lamon, would allow the device to see in two directions of travel, while being protected by armor plating. 
In further evidence, the applicant notes the claimed invention gives improvement over the prior art arrangements, thereby making clear that the only difference between the instant application and prior art is the arrangement of parts, and as seen above, the parts involved are all known elements, and the operation of the device is not modified, as the basic operation is to provide a device which can use a rangefinder to move while protecting the rangefinder from fire, and the prior art makes clear the use of rangefinders to determine paths of travel while protecting such components from fire through the use of armor plating, and therefore the rearrangement would have been obvious. 
Therefore, the rejection is seen above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/

/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711